Detailed Office Action
The communication dated 1/17/2020 has been entered and fully considered.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 7, 9, 11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0060556 LIU, hereinafter LIU.
	As for claims 1, 2, 3, 11, and 14-17, LIU discloses a housing for the vaporizer [Figure 1, 0039].  The housing has a first and second port for receiving a first and second cartridge as part of cup tube (32) [Figure 6 and 0029].  Each cartridge (34) comprises a substance stored in liquid storage component (37) to be vaporized [Figure 3 and 0029].
	LIU discloses a power source (battery) within the housing [0012] which is connected via electrodes to the heater (21) in each of the cartridges [0031]

As for claims 7 and 20, the mouthpiece receives the top end of the cartridge wherein the bottom end is disposed within the housing [Figure 3]
As for claim 9, the first and second receiving ports of cup tube (32) substantially side-by-side on the top-end of the housing[Figure 6].
Claims 1-3, 7, 8, 9, 11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0022400 BRUTON et al., hereinafter BRUTON.
As for claims 1, 7, 14 and 20, BRUTON discloses a vaporizer with two cartomizers (4a and 4b) which are cartridges which contain liquid reservoirs [0041].  The cartridges are within a housing and extend up into the mouthpiece (3 of the device [Figure 1 and 0044].  The device has a battery (21) which is operatively connected to each of the heaters (41) within the cartridges (4) [0051] and is regulated via control circuitry (22).  The control circuit can send power to either cartomizer [0052].
As for claims 2 and 15, the device can via user input control the volume of vapor [0103].  The device controller further selectively controls the power to each cartomizer to achieves this [0109, Figures 6A and B].
As for claims 2, 3, 11, 15, 16, and 17, BRUTON teaches the features as per above.  BRUTON also teaches via user input operating one or both atomizers.   The user input is taking 
As for claim 8, BRUTON discloses separate airways for delivering vapor from each cartridge [Figure 2].
As for claim 9, the receiving ports are side-by-side at the top of the housing [Figure 2]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0060556 LIU, hereinafter LIU, in view of U.S. 2020/0383380 SPENCER et al., hereinafter SPENCER.
As for claim 4, LIU discloses using a switch to select between using the first, the second or both cartridges.  LIU does not disclose the switch type.  SPENCER in the same art of vaporizers discloses control switches can be dials [Figure 7], buttons [0070, Figure 9], and sliders [0069, Figure 8].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the slider of SPENCER for the switch of LIU.  The person of ordinary skill in the art would expect success as the switch type merely changes the input method and sliders are known in the vaporizer art.
Claims 5, 6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0060556 LIU, hereinafter LIU, in view of U.S. 2017/0354180 FORNARELLI, hereinafter FORNARELLI, or in the alternative FORNARELLI in view of LIU.
LIU discloses a vaporizer with two controllable cartridges.  LIU does not disclose a pressure sensor for activating the cartridges.  LIU has a switch that turns the atomizers on when activated by the user.  FORNARELLI discloses a vaporization device with two cartridges (pens).  Each cartridge has a pressure sensing device [0004, 0020].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add an air pressure sensing device to each of the cartridges of LIU.  The person of ordinary skill in the art would be motivated to do so to allow the cartridge to activate when the pressure sensing device senses pressure as suggested by 
In the alternate, FORNARELLI teaches the features as per above including multiple cartridges with pressure sensing devices to activate them.  FORNARELLI fails to disclose being able to activate only one or both cartridges.  LIU discloses that a switch can be used to activate one or both cartridges [0034].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add a switch to activate one or both cartridges as suggested by LIU.  The person of ordinary skill in the art would be motivated to do so to control the flavors of the device. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0060556 LIU, hereinafter LIU, in view of U.S. 2019/0373952 TODD el al., hereinafter TODD.
LIU discloses a battery for the vaporizer [0005].  It does not disclose a movable charging port.  In the same art of vaporizers TODD discloses that the battery of vaporizers can be rechargeable and that the charging port that slides out [claim 4] from the rear of the vaporizer [Figure 6].  At the time of the invention it would be obvious to the person of ordinary skill in the art to combine the rechargeable battery and moveable charging port system of TODD with the vaporizer of LIU.  The person of ordinary skill in the art would be motivated to do so to provide flexibility with regard to charging the internal battery of LIU.  The person of ordinary skill in the art would expect success as TODD allows charging of batteries in vaporizers and the addition of the charging system would not change the dual cartridge system of LIU.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748